                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

   DAVID ROY SLATE,                                    )
                                                       )
                                 Plaintiff,            )
                                                       )
                         vs.                           )       No. 4:20-cv-19-JMS-DML
                                                       )
   CHRISTOPHER BLAKE LANE, and                         )
   MARIA D. GRANGER,                                   )
                                                       )
                                 Defendants.           )
                                                       )

  ENTRY GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS,
         SCREENING COMPLAINT, AND DISMISSING COMPLAINT

       Presently pending before the Court are Plaintiff David Roy Slate’s pro se Complaint,

[Filing No. 1], and Motion for Leave to Proceed In Forma Pauperis, [Filing No. 2]. This Order

addresses Mr. Slate’s Motion, screens his Complaint pursuant to 28 U.S.C. § 1915(e)(2), and

dismisses the Complaint without prejudice.

                                           I.
                           MOTION TO PROCEED IN FORMA PAUPERIS

       28 U.S.C. § 1915(a) permits the Court to authorize a plaintiff to file a lawsuit “without

prepayment of fees” if the plaintiff “submits an affidavit” demonstrating that he lacks the assets to

pay the filing fee at this time. 28 U.S.C. § 1915(a)(1). Mr. Slate’s Motion for Leave to Proceed

In Forma Pauperis, [2], meets this standard and is therefore GRANTED. 28 U.S.C. § 1915(a).

       The Court notes that, while in forma pauperis status allows the plaintiff to proceed without

pre-payment of the filing fee, the plaintiff remains liable for the full fee. Robbins v. Switzer, 104

F.3d 895, 898 (7th Cir. 1997) (Every in forma pauperis litigant is liable for the filing fee; “all [18

U.S.C.] § 1915(a) does for any litigant is excuse the pre-payment of fees”) (emphasis in original).


                                                  1
The Court does not have the authority to waive the filing fee, and it remains due despite plaintiff’s

in forma pauperis status. Fiorito v. Samuels, 2016 WL 3636968, *2 (C.D. Ill. 2016) (“The Court

does not have the authority to waive a filing fee”); McDaniel v. Meisner, 2015 WL 4773135, *5

(E.D. Wis. 2015) (same principle). The filing fee for in forma pauperis litigants is $350. See

USDC Fee Schedule at https://www.insd.uscourts.gov/fees-financial-information (stating that the

$400 filing fee includes a $50 administrative fee, but that the administrative fee “does not apply

to…persons granted in forma pauperis status under 28 U.S.C. § 1915”). Immediate payment is

not required; however, the $350 balance remains owing.

                                                   II.
                                              SCREENING

        A. Screening Standard

        Pursuant to 28 U.S.C. § 1915(e)(2), the Court shall dismiss a case brought by a plaintiff

proceeding in forma pauperis “at any time if the court determines that . . . the action . . . is frivolous

or malicious; . . . fails to state a claim on which relief may be granted; or . . . seeks monetary relief

against a defendant who is immune from such relief.” In determining whether a complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006).

To survive dismissal:

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when
        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                                    2
       B. Complaint

       In his Complaint, Mr. Slate names as Defendants Judge Maria Granger of the Floyd

County, Indiana Superior Court and Christopher Blake Lane, a Floyd County Prosecutor. [Filing

No. 1 at 2.] Mr. Slate alleges that Judge Granger and Mr. Lane violated his right to a speedy trial

by failing to try him for his pending state criminal charges within 70 days after his initial

appearance. [Filing No. 1 at 2-3.] Mr. Slate states that he has been incarcerated since April of

2018 and has tried to file a motion to dismiss the charges based on the lack of a speedy trial, but

the state court advised him that it would not rule on such a motion unless it was filed by Mr. Slate’s

attorney. [Filing No. 1 at 3.] According to Mr. Slate, he was not able to speak to his attorney until

January of 2020, at which point his attorney promised to file a motion for mandatory discharge.

[Filing No. 1 at 3.] Mr. Slate further alleges that he has not seen or spoken to his attorney since.

[Filing No. 1 at 3.] He asks this Court to dismiss his state criminal charges and award him

monetary damages for the time that he has been incarcerated. [Filing No. 1 at 4.]

       C. Discussion

       A federal court cannot order a state court to dismiss pending criminal charges. Indeed, a

federal court must abstain from adjudicating any constitutional claim that may interfere with

ongoing state court proceedings. Gakuba v. O’Brien, 711 F.3d 751, 753 (7th Cir. 2013) (citing

Younger v. Harris, 401 U.S. 37 (1971)). Accordingly, this Court, in a civil case, cannot consider

or determine whether Mr. Slate’s speedy trial rights have been or are being violated, as Mr. Slate

must present and litigate such a claim in his pending state criminal proceeding.

       In addition, any claim for damages against Judge Granger or Mr. Lane for the alleged

constitutional violation would be barred by judicial and prosecutorial immunity, respectively. See

Stump v. Sparkman, 435 U.S. 349, 359 (1978) (“A judge is absolutely immune from liability for



                                                  3
his judicial acts even if his exercise of authority is flawed by the commission of grave procedural

errors.”); Imbler v. Pachtman, 424 U.S. 409, 431 (1976) (“[I]n initiating a prosecution and in

presenting the State’s case, the prosecutor is immune from a civil suit for damages under [42

U.S.C. §] 1983.”).

                                                III.
                                             CONCLUSION

        For the foregoing reasons, Mr. Slate does not state a claim upon which relief can be granted

against a proper defendant who is not immune from suit. It is generally the practice of this Court

to permit plaintiffs—especially pro se plaintiffs—to amend their complaints to cure deficiencies.

See Kiebala v. Boris, 928 F.3d 680, 684 (7th Cir. 2019). However, in this case, the Court concludes

that permitting amendment would be futile. 1 See, e.g., Bethany Pharmacal Co. v. QVC, Inc., 241

F.3d 854, 861 (7th Cir. 2001) (stating that a district court need not allow leave to amend if

amendment would be futile). Thus, this action is DISMISSED without prejudice. 2 Final

judgment shall issue accordingly.



1
  As noted above, Mr. Slate’s state criminal proceeding must completely conclude before he can
file a civil action in this Court, and it is unclear when that will occur, or if it will occur within the
time ordinarily allowed for amendment. Furthermore, the Court has no way of knowing if the
result of the state court proceeding will be favorable to Mr. Slate such that he will not be barred
from pursuing civil damages. See, e.g., Brown v. Hicks, 676 F. App’x 601, 603 (7th Cir. 2017)
(explaining that, pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), a claim for violation of the
right to a speedy trial is barred if the plaintiff has been convicted and has not had his conviction
overturned, because a favorable ruling on the speedy trial claim would necessarily imply the
invalidity of the conviction).
2
  In dismissing this action without prejudice, the Court expresses no opinion as to whether there is
any set of circumstances under which Mr. Slate could pursue a civil lawsuit for violation of his
right to a speedy trial, or who the proper defendant would be in such an action. See Hart v.
Mannina, 798 F.3d 578, 595 n.4 (7th Cir. 2015) (acknowledging that the Supreme Court has
suggested in the context of a direct criminal appeal that dismissal of the charges is the “only
possible remedy” for a speedy trial violation, but noting that the Supreme Court has never
expressly addressed whether damages for a speedy trial violation are available in a civil case under
42 U.S.C. § 1983) (citing Barker v. Wingo, 407 U.S. 514, 522-23 (1972)).
                                                   4
          Date: 1/28/2020




Distribution via U.S. Mail to:

David Roy Slate
#5606
Floyd County Jail
311 Hauss Square City County Building
P.O. Box 1406
New Albany, IN 47150




                                        5
